DETAILED ACTION
	The following action is in response to application 17/076,348 filed on October 21, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 11, it is unclear if the limitations following the word “namely” on line 9 are not positively claimed.  It is suggested that applicant remove “namely at least” on lines 9-10.  The claim will bet treated as best understood.  
	With regard to claim 18, on lines 1-2, it is unclear what “further comprising when the drivetrain comprises” is claiming.  It is believed that applicant should replace “further comprising when” with “wherein.”  The end of claim 18 should also have a period.

	With regard to claim 19, it is unclear if the limitations following the word “namely” on line 6 are not positively claimed.  It is suggested that applicant remove “namely at least” on lines 9-10.  The claim will be treated as best understood.  Also, on line 12, the limitation “a first torque” should be replaced with “a first torque of the shaft.”  This limitation is later referenced on line 13.  
	With regard to claim 20, every limitation following “the method comprising” on line 6 has already been claimed in claim 19, to which this claim is dependent upon.  Claim 20 also include the “namely at least” issue from claim 19.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12, 16, and 19-21 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundh ‘115.  With regard to claim 11, Lundh teaches a method of operating a drivetrain of a motor vehicle, the drivetrain having a drive aggregate 118, a transmission 122 connected between the drive aggregate and a drive output 123, a power take-off 129 that is coupleable to the drive aggregate (page 12) on a drive aggregate side in order to take up drive torque delivered by the drive aggregate, and the method comprising: determining a torque taken up by the power take-off  TAgg by: first shifting the transmission to a condition in which, relative to an output thereof, the transmission is torque-interrupted (page 13; 301), then delivering a defined torque by the drive aggregate Tcrank, when the power take-off is coupled to the drive aggregate, and, during this at defined points in time, determining rotational speeds of a shaft 121 driven by the drive aggregate, and determining an angular acceleration of the shaft dn(t)/dt from the rotational speeds, determining a first torque of the shaft (Jagg*dn(t)/dt) from the angular acceleration with the power take-off coupled to the drive aggregate, and as a function of the first torque, determining the torque taken up by the power take-off (Equation 8).  With regard to claim 12, Lundh teaches the method, further comprising determining the first torque of the shaft as follows: 
    PNG
    media_image1.png
    20
    82
    media_image1.png
    Greyscale
 in which M, is the first torque of the shaft, J is the mass moment of inertia (Jagg), and a1 is the angular acceleration of the shaft dn(t)/dt when the power take-off is coupled to the drive aggregate.  With regard to claim 16, Lundh teaches the method, 
further comprising carrying out shifts in the transmission as a function of the torque taken up by the power take-off (paragraph 20).  With regard to claim 19, Lundh teaches a control unit for operating a drivetrain of a motor vehicle, wherein the control unit, for a determination of a torque taken up by a power take-off 129: first shifts a transmission 122 by control means into a condition in which, relative to an output 123 thereof, the transmission is torque-interrupted (page 12; 301), then calls for a defined torque from a drive aggregate Tcrank, when the power take-off is coupled to the drive aggregate, and at defined time-points during this the control unit receives rotational speeds of a shaft 121 driven by the drive aggregate and, from the rotational speeds of the shaft driven, determines an angular acceleration of the shaft dn(t)/dt, the control unit determines, from the angular acceleration with the power take-off coupled to the drive aggregate, a first torque (Jagg*dn(t)/dt), and the control unit determines, as a function of the first torque of the shaft, the torque taken up by the power take-off (Equation 8).  With regard to claim 20, Lundh teaches the control unit, wherein the control unit is designed to carry out a method for operating the drivetrain of the motor vehicle, the drivetrain having the drive aggregate 118, the transmission connected between the drive aggregate and a drive output 128, the power take-off that is coupleable to the drive aggregate (page 12) on a drive aggregate side in order to take up drive torque delivered by the drive aggregate, the method comprising: determining the torque taken up by the power take-off by: first shifting the transmission to a condition in which, relative to the output thereof, the transmission is torque-interrupted, then delivering the defined torque by the drive aggregate, when the power take-off is coupled to the drive aggregate, and, during this at the defined points in time, determining rotational speeds of the shaft driven by the drive aggregate, and determining the angular acceleration of the shaft from the rotational speeds of the shaft driven by the drive aggregate, determining the first torque of the shaft from the angular acceleration with the power take-off coupled to the drive aggregate, and determining the torque taken up by the power take-off as a function of the first torque (see rejection of claim 19).  With regard to claim 21, Lundh teaches a method for operating a motor vehicle drivetrain having a drive aggregate 118, a transmission 122 connected between the drive aggregate and a drive output 123, a power take-off 129 that is coupleable to the drive aggregate (page 12) on the drive aggregate side in order to take up drive torque delivered by the drive aggregate, the method comprising: first shifting the transmission to a condition in which, relative to a transmission output 128, the transmission is torque-interrupted (page 13; 301), then delivering a defined torque Tcrank by the drive aggregate at least when the power take-off is coupled to the drive aggregate, and during this, at defined points in time, determining rotational speeds of a shaft 121 driven by the drive aggregate, and determining an angular acceleration of the shaft from the determined rotational speeds dn(t)/dt, determining a first torque (Jagg*dn(t)/dt) of the shaft from the angular acceleration with the power take-off coupled to the drive aggregate, and determining a torque taken up by the power take-off as a function of the first torque (Equation 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundh as applied to claim 11 above, and further in view of Iwase ‘778.  With regard to claim 18, Lundh teaches the method further comprising when the drivetrain comprises a starting element 119, but lacks the teaching of the starting element being a torque converter with a lock-up clutch.  Iwase teaches a similar method comprising a drive aggregate 41, transmission 1, a power take-off 10, and wherein the drivetrain comprises a starting element with a converter 11) and a converter lock-up clutch 12 connected parallel to the converter, engaging the converter lock-up clutch 65.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the subject invention to modify Lundh to employ a converter/lock-up starting element and respective controls in view of Iwase in order to increase transmission efficiency and reduce fuel consumption (Col. 2, lines 41-46).
Allowable Subject Matter
Claims 13-15 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the method as claimed, and particularly including 
10121120 -1 5- Pm -2-delivering the defined torque also by the drive aggregate when the power take-off is decoupled therefrom, and determining an angular acceleration of the shaft when the power take-off is decoupled, determining a second torque of the shaft driven by the drive aggregate from the angular acceleration when the power take-off is decoupled from the drive aggregate, and determining the torque absorbed by the power take-off based on the first and the second torque of the shaft, and including the remaining structure and controls of claim 13.  The present invention also particularly includes the method, further comprising shifting the transmission to a condition in which, relative to an input of the transmission, a mass moment of inertia of the transmission is as large as possible and in which, relative to the output of the transmission, the transmission is torque-interrupted, and including the remaining structure and controls of claim 17.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Homant ‘299 has been cited to show the US equivalent of DE102010051221B4, cited in the IDS and international search report.
Berglund ‘383 has been cited to show a similar method comprising shifting a transmission to neutral (paragraph 19) and then calculating the torque absorbed by the PTO by subtracting a measured torque of the engine driven shaft from the expected engine torque.
Genise ‘069 has been cited to show a similar method comprising shifting a transmission into neutral (Col. 12, line 42), delivering a defined torque by the drive aggregate TEG, determining an angular acceleration dES/dt and determining a torque absorbed by the PTO Tacces.  Genise also teaches of sensing the angular acceleration while the accessories are all turned off (Col. 12) and using the angular acceleration from both instances (accessories on and off) to calculate Tacces (Col. 12).
FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



June 27, 2022